UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X]Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2017 [ ]Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number333-213425 JASMIN CORP. (Exact name of registrant as specified in its charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 30-08343441 IRS Employer Identification Number Primary Standard Industrial Classification Code Number Jasmin Corp. 33 Rue Theophile Lamy, Bourges 18000 France Tel. + Email: info@jasmincorp.com (Address and telephone number of principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes (X) No ( ) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer ( ) Large accelerated filer ( ) Non-accelerated filer ( ) Smaller reporting company (X) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ( ) No (X) State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 2 ,417,650 common shares issued and outstanding as of March 31, 2017. Jasmin Corp. QUARTERLY REPORT ON FORM 10-Q Table of Contents Page PART I FINANCIAL INFORMATION: Item 1. Financial Statements (Unaudited) 3 Balance Sheets as of March 31, 2017 (Unaudited) and June 30, 2016 Unaudited Statement of Operations for the three and nine months ended March 31, 2017 and March 31, 2016 4 5 Unaudited Statement of Cash Flows for the nine months ended March 31, 2017 and March 31, 2016 6 Notes to the Unaudited Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II OTHER INFORMATION: Item 1. Legal Proceedings 15 Item 1A Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Securities Holders 15 Item 5. Other Information 15 Item 6. Exhibits 15 Signatures PART 1 – FINANCIAL INFORMATION Item 1. Financial Statements The accompanying interim financial statements of Jasmin Corp. (“the Company”, “we”, “us” or “our”), have been prepared without audit pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with United States generally accepted principles have been condensed or omitted pursuant to such rules and regulations. The interim financial statements are condensed and should be read in conjunction with the company’s latest annual financial statements. In the opinion of management, the financial statements contain all material adjustments, consisting only of normal adjustments considered necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. Jasmin Corp. BALANCE SHEETS As of March 31, 2017 and June 30, 2016 (UNAUDITED) ASSETS March 31, 2017 June 30, 2016 Current Assets Cash and cash equivalents $ 13,525 $ 3,745 Raw materials Inventory 6,462 - Prepaid expenses and advances 1,240 2,180 Total Current Assets Fixed Assets Equipment, net of accumulated depreciation of $366 and $0 respectively 2,375 - Total Fixed Assets - Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Liabilities Current Liabilities Loan - related party $ 7,000 $ 4,000 Total Current Liabilities Total Liabilities Stockholder’s Equity (Deficit) Common stock, par value $0.001; 75,000,000 shares authorized, 2,417,650 and 2,000,000 shares issued and outstanding 2,418 2,000 Additional paid in capital 16,109 - Deficit accumulated (1,925 ) (75 ) Total Stockholder’s Equity (deficit) Total Liabilities and Stockholder’s Equity (Deficit) $ $ See accompanying notes, which are an integral part of these financial statements Jasmin Corp. STATEMENTS OF OPERATIONS For the three and nine months ended March 31, 2017 and March 31, 2016 (UNAUDITED) Three months ended March 31, 2017 Three months ended March 31, 2016 Nine months ended March 31, 2017 Nine months ended March 31, 2016 REVENUES $ 9 $ - $ 16,835 $ - Cost of Goods Sold 536 - 1,685 - Gross Profit 8,949 - 15,150 - OPERATING EXPENSES General and Administrative Expenses 6,397 - 17,000 - TOTAL OPERATING EXPENSES 6,397 - 17,000 - NET INCOME (LOSS) FROM OPERATIONS - ) - PROVISION FOR INCOME TAXES - NET INCOME (LOSS) $ $ - $ ) $ - NET LOSS PER SHARE: BASIC AND DILUTED $ ) $ - $ ) $ - WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING: BASIC AND DILUTED - - See accompanying notes, which are an integral part of these financial statements Jasmin Corp. STATEMENTS OF CASH FLOWS For the nine months ended March 31, 2017 and March 31, 2016 (UNAUDITED) Nine months ended March 31, 2017 Nine months ended March 31, 2016 CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the period $ (1,850 ) $ - Adjustments to reconcile net loss to net cash (used in) operating activities: Decrease in prepaid expenses 940 - Increase in inventory (6,462 ) - Depreciation 366 - CASH FLOWS USED IN OPERATING ACTIVITIES ) - CASH FLOWS FROM INVESTING ACTIVITIES Equipment purchases (2,741 ) - CASH FLOWS USED IN INVESTING ACTIVITIES ) - CASH FLOWS FROM FINANCING ACTIVITIES Loan – related party 3,000 - Capital stock 16,527 - CASH FLOWS PROVIDED BY FINANCING ACTIVITIES - NET INCREASE IN CASH - Cash, beginning of period - Cash, end of period $ $ - SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ - $ - Income taxes paid $ - $ - See accompanying notes, which are an integral part of these financial statements Jasmin Corp. NOTES TO THE UNAUDITED FINANCIAL STATEMENTS March 31, 2017 Note 1. ORGANIZATION AND NATURE OF BUSINESS Jasmin Corp. (“the Company”, “we”, “us” or “our”) was incorporated in the State of Nevada on October 7, 2014. Jasmin is an e-commerce development stage company that intends to establish itself as a designing industry of home and space decorations made from cork materials in France, Europe. The Company also has its webpage which is www.jasmincorp.com filled with basic information about us. We have strong intention to develop our business in this area. The Company has purchased specific equipment, such as a laser wood engraving machine and off set printer for our designing needs. Our sole officer and director has proper skills to work in such area of operations. Our list of produced items consists from different designs, materials and forms of items made from cork material, which help us to increase the sales area to designing agencies, specific decorations orders and personal items. Jasmin Corp. concentrates on ecological and environment free raw materials, towards to the latest trends in decoration and design industry. Our office location is 33 Rue Thйophile Lamy, 18000 Bourges, France. Note 2. GOING CONCERN The accompanying financial statements have been prepared in conformity with generally accepted accounting principles, which contemplate continuation of the Company as a going concern. However, the Company had $16,835 of revenues as of March 31, 2017. The Company currently has not completed its efforts to establish a stabilized source of revenues sufficient to cover operating costs over an extended period of time. Therefore, there is substantial doubt about the Company’s ability to continue as a going concern. Management anticipates that the Company will be dependent, for the near future, on additional investment capital to fund operating expenses The Company intends to position itself so that it will be able to raise additional funds through the capital markets. In light of management’s efforts, there are no assurances that the Company will be successful in this or any of its endeavors or become financially viable and continue as a going concern. Note 3. SUMMARY OF SIGNIFCANT ACCOUNTING POLICIES Basis of presentation The accompanying financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America. The Company’s year-end is June 30. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date the financial statements and the reported amount of revenues and expenses during the reporting period. Actual results could differ from those estimates. Cash and Cash E q ui v a lents T h e C o m p a ny c o nsi d ers all h i gh ly li qu i d inves t m e n ts wit h t h e ori g i n a l m atu ritie s o f thre e m on t hs or les s to be ca s h e q u i v a le n t s. The Company had $13,525 of cash as of March 31, 2017. Prepaid Expenses and advances Prepaid Expenses and advances are recorded at fair market value. The Company had $1,240 in prepaid rent as of March 31, 2017. Foreign Operations and Functional Currency The Company conducts allits business in France. Although all operationsare conducted in France, the functional currency is of the Company is the US dollar because this is the currency of the primary economic environment of the Company in accordance with FASB ASC 830-10-45-2. Inventories Inventories are stated at the lower of cost or market. Cost is principally determined using the first-in, first out (
